The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the amendment filed on 06/10/2022. The instant application is filed and granted as the Global/IP5 PPH participating office application on 03/05/2020.
Claims 2, 9, and 16 were previously canceled. Claims 1, 8, and 15 are independent claims and are amended. Claims 1, 3-8, 10-15, and 17-20 are pending in this application. 
This Action has been made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1, 3-8, 11-15, and 17-20 are directed to a method and system for generating a structure graph and a structure-attribute graph and partitioning the graph into groups as sub-categories, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding claim 1, the claim recites language of: 
“receiving transaction data of a first data type characterizing a plurality of transactions of a plurality of entities, each of the plurality of transactions identifying a point of sale and an item exchanged by the transaction and each item of the plurality of transactions being associated with an item type of a plurality of item types; 
based at least in part on the transaction data, generating, via a processor, a structure graph of the plurality of transactions having the first data type, the structure graph including: 
a plurality of structure vertices, each of the set of structure vertices representing an item type of items of the plurality of transactions forms a structure vertex; 
a plurality of structure edges, each of the plurality of structure edges (i) extend between pairs of structure vertices of the plurality of structure vertices, (ii) are based on transactions having a common entity of the plurality of entities, and (iii) have a structure weight;
receiving a request to partition the structure graph into sub-categories; 
retrieving, from a database, attribute data characterizing one or more attributes of each of the plurality of structure vertices, the attribute data being a second data type and the one or more attributes of each of the plurality of structure vertices having one or more commonalities with one another; 
based on the structure graph and the attribute data, generating, via the processor, a structure-attribute graph including the plurality of structure vertices of the structure graph, the plurality of structure edges of the structure graph, and at least a plurality of attribute 2vertices, each of the plurality of the plurality of vertices representing a particular attribute of a particular one of the plurality of structure vertices; 
generating a unified neighborhood matrix of the structure-attribute graph; and 
based on the unified neighborhood matrix of the structure-attribute graph, partitioning the structure graph into a plurality of groups, each of the plurality of groups being based at least in part on the one or more commonalities between the one or more attributes of each of the plurality of structure vertices; and 
storing the partitioned structure graph in the database.”

In fact, the limitations of “identifying a point of sale and an item exchanged …;”
“generating, …, a structure graph of the plurality of transactions having the first data type…;” “generating, …, a structure-attribute graph including the plurality of structure vertices of the structure graph, …;” “generating a unified neighborhood matrix …;” “to partition the structure graph” and “…, partitioning the structure graph into a plurality of groups…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.), but for the recitation of generic computer’s components (e.g., “a processor”). For example, the steps of “identifying”, “generating”, “generating”, “generating”, and “to partition” and “partitioning”, in the context of this claim, encompass using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Furthermore, “a structure weight” of the plurality of structure edges and “a unified neighborhood matrix” in the claim do also not amount to significantly more than the judicial exception, e.g., abstract idea, because the context of this claim encompasses the mathematical relationships as disclosed in the Applicant's specification at particular pars. [0023], and [0026-28]) that falls within the “Mathematical Concepts” grouping of abstract ideas. 
Thus, taken alone or in combination, these indicated limitations/elements do not amount to significantly more than abstract idea. (See MPEP 2106.04(a)(2), Part I and Part III; and as analysis under Step 2A, Prong I).  
**** Similar analysis to independent claims 8 and 15, respectively.

The remaining limitations in claims 1, 8, and 15 do not integrate the judicial exception into a practical application and do not amount significantly more than the abstract idea. The additional elements: “a processor”, and “storage memory” to perform the above indicated steps of the “identifying” “generating”, “generating”, “generating”, and “partitioning” structure and structure-attribute graphs are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list/record as results) such that it amounts no more than mere instructions to apply the exception using a generic computer components, see Mayo, 566 U.S. AT 84.  Next, the additional limitations “receiving transaction data…”, “receiving a request…;”  “retrieving, …, attribute data…” and “storing the partitioned structure graph in the database” in claims 1, 8, and 15 are the generic computing functions which represent an insignificant extra solution activity based on search request entering by a viewing user that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. (See MPEP 2106.05 (a)-(c), (e)-(h); and as analysis under Step 2A, Prong II).
Independent claims 1, 8, and 15 do not include additional elements/limitations that, alone or in combination, are not “well-understood, routine, conventional” because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor”, “storage medium” in the claims, which are known as the generic computing components to perform the computing functions of the above indicated of “identifying”, “generating”, “generating”, “generating”, and “to partition”/”partitioning” steps amount no more than mere instructions to apply the generic computing components of a computerized system as known by a skilled artisan.  Next, the additional limitations of “receiving”, “receiving”,  “retrieving” and “storing” represent an insignificant extra solution activity because these claim limitations generally describe the gathering data to/from a database per generating graphs having vertices and edges. Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using highly generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of receiving, gathering, transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Therefore, their collective functions merely provide conventional computing implementation (see MPEP 2106.05(d); and as analysis under Step 2B). 

Claims 3-7, 10-14 and 17-20 depend on independent claims 1, 8, and 15 and include all the limitations of claims 1, 8 and 15; and therefore, claims 3-7, 10-14 and 17-20 are rejected the same abstract idea as well as analysis under Step 2A, prong I and prong II, and/or Step 2B, respectively.
Regarding dependent claim 3, the claim recites further additional limitation of “… the structure-attribute graph further comprises: attribute edges between the attribute vertices and the structure vertices, wherein each attribute edge in the attribute edges has an attribute weight.” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception.  The claim only provides further a definition of the structure-attribute graph comprising/having attribute edges linking between the attribute vertices and the structure vertices, which represents an insignificant extra solution activity.  Plus, the edges’ “weight” in the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships, e.g., calculating using mathematical formula (see Applicant’s specification, par. [0023]), but for the recitation of generic computer’s component(s), e.g., a processor, memory/medium.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but for the recitation of generic computer component(s), then it falls in the “Mathematical Concepts” grouping of abstract ideas.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Regarding dependent claim 4, the claim recites additional limitations of “… the structure weight identifies a substitutability of two items linked by the structure edge.” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception. The step of “identifies”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s); thus, it falls in the “Mental Processes” grouping of abstract idea.  Plus, the “weight”, as indicated above, is related to mathematical relationship (see Applicant’s spec., par. [0023]); thus, it falls in the “Mathematical Concepts” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding dependent claims 5 and 6, the claims recite further additional limitation of “…the unified neighborhood matrix is based on a probability of moving, in a random walk through the structure-attribute graph, from one vertex to another vertex in a single step”, and “wherein the unified neighborhood matrix is antonymous to a distance matrix of the structure-attribute graph” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception. The additional element of “unified neighborhood matrix”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the mathematical relationships, e.g., calculating using the mathematical formula (see Applicant’s spec., pars. [0026-28]), but for the recitation of generic computer’s component(s). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but for the recitation of generic computer component(s), then it falls in the “Mathematical Concepts” grouping of abstract ideas.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 7, the claim recites additional limitations of “… partitioning the structure graph based on the unified neighborhood matrix generates a customer behavioral tree with items as leaf nodes.” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception. The step of “partitioning” and “generates”, as drafted, are mentally processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s); thus, it falls in the “Mental Processes” grouping of abstract idea.  Plus, the “unified neighborhood matrix”, as indicated above, is related to mathematical relationship (see Applicant’s spec., pars. [0026-28]); thus, it falls in the “Mathematical Concepts” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding dependent claims 10-14 and 17-20, the claims are essentially the same or at least similar recitation as claims 3-7 except that they set forth the claimed invention as a system and storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of dependent claims 3-7.

	For at least above reasons, claims 1, 3-8, 10-15, and 17-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowable if the claims are amended and/or rewritten to overcome the above indicated claim rejections under 35 U.S.C. 101. 
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding independent claims 1, 8, and 15, the prior art of record, singularly or in
combination, does/do not teach/disclose/suggest the particular amended limitations as considered a whole together: a/ “based at least in part on the transaction data, generating, via a processor, a structure graph of the plurality of transactions having the first data type, the structure graph including: a plurality of structure vertices, each of the set of structure vertices representing  an item type of items of the plurality of transactions forms a structure vertex; a plurality of structure edges, each of the plurality of structure edges (i) extend between pairs of structure vertices of the plurality of structure vertices2 (ii) are based on transactions having a common entity of the plurality of entities, and (iii) have a structure weight;” and b/ “based on the structure graph and the attribute data, generating, via the processor, a structure-attribute graph including the plurality of structure vertices of the structure graph, the plurality of structure edges of the structure graph, and at least a plurality of attribute 2vertices, each of the plurality of the plurality of vertices representing a particular attribute of a particular one of the plurality of structure vertices.”  These limitations are disclosed/defined in the Applicant’s Drawings (Figs. 3-5), and Specification (pars. [0017-19], [0021-31] and [0036-38])

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101, Applicant’s arguments (Remarks, pages 8-12) have been fully considered, but they are not persuasive. 
Regarding claim 1, Applicant argued that “…amended claim 1 does not recite the abstract idea of using a mental process to organize human activity as alleged. The claims as amended include steps that cannot be practically performed in the mind, even with the aid of pen and paper. Thus, such claims do not include mental processes. For example, the process of partitioning data and storing data cannot be performed in the mind. Therefore, the claims do not recite a mental process(es).  Nonetheless, even if it is assumed that claim 1 recites an abstract idea, Applicant respectfully asserts that the claim is not directed to an abstract idea under the 2019 Guidance. That is, the claims of the present application recite additional elements that integrate the assumed abstract idea into a practical application.” (Remarks, page 8)
	Examiner is not persuaded because according to the update 2019 PEG, claim 1 recites particular limitations “identifying a point of sale and an item exchanged …;”
“generating, …, a structure graph of the plurality of transactions having the first data type…;” “generating, …, a structure-attribute graph including the plurality of structure vertices of the structure graph, …;” “generating a unified neighborhood matrix …;” “to partition the structure graph” and “…, partitioning the structure graph into a plurality of groups…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mental concepts performed in the mind (e.g., an observation, evaluation, judgment, option, etc.), but for the recitation of generic computer’s components (e.g., “a processor”). For example, the steps of “identifying”, “generating”, “generating”, “generating”, and “to partition” and “partitioning”, in the context of this claim, encompass using the form of mental processes; thus, it falls within the “Mental Processes” grouping of abstract ideas (See MPEP 2106.04(a)(2), Part III).  Furthermore, “a structure weight” of the plurality of structure edges and “a unified neighborhood matrix” in the claim amount to significantly more than the judicial exception because the context of this claim encompasses the mathematical relationships (see the Applicant's specification at particular pars. [0023], and [0026-28]).  Thus, it falls within the “Mathematical Concepts” grouping of abstract ideas (See MPEP 2106.04(a)(2), Part I).  
	Also, the additional remaining limitations in claims 1, 8, and 15 do not appear to be tied a practical application of “how” to perform data processing, and even beyond the judicial exception that, alone or in combination, are not “well-understood, routine, conventional” as analysis under step 2A, Prong II and Step 2B as well set forth above detailed rejections.
**** Similar analysis to independent claims 8 and 15, respectively.
In addition, Applicant argued the amended limitation “storing the partitioned structure graph in the database” is added as the additional limitation represents an insignificant extra solution activity because the “storing” step is performed in the recitation of generic computing component(s), e.g., a processor, and/or storage memory that are “well-understood, routine, conventional” as known by a skilled artisan in the technical field of gathering data via network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  See MPEP 2106.05(d).
For at least above reasons, the rejections are still maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169